Order granting new trial unanimously affirmed, with costs. The evidence introduced by the plaintiff tending to show the non-receipt by the assured of the notice sent in alleged compliance with section 92 of the Insurance Law,† raised an issue of fact as to whether such notice was duly sent. The notice was not duly sent unless it was sent to the last known post office address of the assured, and the crucial issue of fact was whether the address to which the notice was mailed was such last known post office address. The defendant attempted to strengthen its evidence upon this point by producing the records of the company containing the addresses of the policyholders. The notice was mailed March 12, 1915, to the assured at Nos. 8-16 Nevins street, Brooklyn. Such address appeared on the records of the company introduced in evidence, but the address appeared to have been changed to No. 422 State street on the 17th day of March, 1915. According to the custom of the company, as testified to by the vice-president, such change could be made only upon the written request of the assured, and an employee of the company, a witness called by the defendant, testified that he believed the written request was then in the possession of counsel for the defendant. The record introduced in evidence, over the objection and exception of the plaintiff, showing that Nos. 8-16 Nevins street was, on March 12, 1915, the last known post office address, was secondary evidence for which no proper foundation was laid by accounting for the written application for the change of address made by the assured, whereby it might have appeared that the request for the change of address was received by the company before the 12th day of March, 1915, and if so, the notice, under the statute, was insufficient. Present — Blackmar, P. J., Putnam, Kelly, Jaycox and Manning, JJ.

 Since amd. by Laws of 1918, chap. 130.—[Rep.